NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                           DEC 1 2020
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                          No.    19-10221

                 Plaintiff-Appellee,               D.C. No.
                                                   4:19-cr-00179-JAS-EJM-2
  v.

SAMANTHA BELLE NUSS, AKA                           MEMORANDUM*
Samantha Nuss,

                 Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                     James Alan Soto, District Judge, Presiding

                           Submitted November 20, 2020**
                                 Phoenix, Arizona

Before: BYBEE, MURGUIA, and BADE, Circuit Judges.

       Samantha Belle Nuss appeals her conviction and sentence for transporting

illegal aliens for profit and conspiracy to transport illegal aliens for profit in

violation of 8 U.S.C. § 1324. We have jurisdiction pursuant to 28 U.S.C. § 1291.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm Nuss’s conviction and remand to the district court to conform the

written judgment to the orally imposed sentence.1

      1.     Nuss challenges several of the district court’s evidentiary rulings.

      First, one of the aliens found in Nuss’s van testified that Farzana

Washington, Nuss’s coconspirator, did not seem “surprised” when the aliens

entered the van “because [Washington] already knew that she was going to pick

[them] up.” Nuss argues that the district court erred in admitting this testimony

because the witness had no foundation to testify whether Washington knew she

was going to pick up the aliens. Because Nuss preserved this challenge, we review

for abuse of discretion. United States v. Gadson, 763 F.3d 1189, 1199 (9th Cir.

2014).

      We agree that the district court erred by admitting the alien’s testimony

because there is no indication that he had any observations or experience on which

to base a statement about Washington’s knowledge. See Fed. R. Evid. 602. The

error, however, was harmless. It was an isolated remark about Washington, not

Nuss, and overwhelming evidence supported the jury’s finding that Nuss knew

about the scheme to transport illegal aliens: for example, one of the women

signaled for the group to crouch down in the van; Nuss received a text message



      1
        The parties are familiar with the factual and procedural background of this
matter. Therefore, we recite only those facts necessary for this disposition.

                                          2
advising her of a checkpoint and referencing “refugees”; and the women sped off

and led Border Patrol on a high-speed chase.

      Second, Nuss asserts that the district court improperly excluded her

explanation of alleged coconspirator Mo Shellouff’s text message warning her

about a checkpoint. She argues that this ruling was inconsistent with the district

court’s admission of the alien’s testimony about whether Washington “knew” they

were picking up the aliens. But she provides no analysis of this issue. The district

court did not abuse its discretion by excluding this testimony. See Gadson, 763

F.3d at 1199.

      Third, Nuss argues that the district court erred by allowing the government

to introduce testimony that one of the aliens in her van was a minor. Because she

failed to object at trial, we review for plain error, United States v. Torralba-

Mendia, 784 F.3d 652, 658 (9th Cir. 2015), and we find no error. Contrary to

Nuss’s assertion, the government violated neither the district court’s in limine

order nor the parties’ pretrial agreement by failing to redact an unsolicited, offhand

remark that one alien was a minor. Moreover, apart from a passing reference to

“media coverage . . . about the separation of children from their parents at the

border,” Nuss fails to explain why this evidence would have been inflammatory or

confusing to a jury.

      Fourth, Nuss argues that the district court erred by admitting a text message


                                           3
from Shellouff reading, “Morning sweetheart sorry I was busy,” because the

message was irrelevant, hearsay, and unduly prejudicial. Because Nuss preserved

this challenge, we review for abuse of discretion, Gadson, 763 F.3d at 1199, and

find no error. The message was relevant as evidence of the close relationship

between Nuss and a coconspirator. It was not hearsay because it “was not admitted

for the truth of the matter asserted”—that Nuss and her coconspirator were in fact

“sweethearts.” See, e.g., United States v. Candoli, 870 F.2d 496, 508 (9th Cir.

1989). Finally, Nuss offers no reason to conclude that the single use of the

nickname “sweetheart” carried prejudicial sexual undertones or would have caused

the jury to fixate on a potential romance as opposed to viewing the text message as

evidence of a relationship between two coconspirators.

      Fifth, Nuss argues that the district court improperly admitted evidence that

Shellouff failed to respond to investigative subpoenas because the evidence “said

nothing about [her] own behavior.” Because she makes this argument for the first

time on appeal, we review for plain error. Torralba-Mendia, 784 F.3d at 658.

Because Nuss cites no authority supporting her assertion that it is “improper” to

bring up a “third party’s failure/inability/refusal to produce subpoenaed records,”

she has not shown error, let alone plain error. United States v. Thompson, 82 F.3d

849, 856 (9th Cir. 1996).

      Sixth, Nuss argues for the first time on appeal that the district court


                                          4
“permitted the government to improperly sexualize [her] and Washington

throughout the trial.” We review for plain error, Torralba-Mendia, 784 F.3d at

658, and find no error. Although several witnesses mentioned the women’s attire

when explaining why the women raised their suspicion or how they identified the

women, these brief descriptions are not the “snowballing sexualization” that Nuss

describes. Nuss also argues that the government improperly admitted evidence

that she worked at an adult entertainment establishment. The government,

however, redacted the testimony stating that Nuss worked there as an “exotic

dancer,” and her place of employment was relevant because it contradicted Nuss’s

trial testimony about how she knew Washington.2

      2.     Next, Nuss argues that the district court erred by imposing a

warrantless and suspicionless search condition of supervised release. Because

Nuss did not preserve this issue, we review for plain error. United States v. Vega,

545 F.3d 743, 747 (9th Cir. 2008). Relying on United States v. Cervantes, 859

F.3d 1175 (9th Cir. 2017), Nuss argues that she “comes nowhere close to the

Cervantes standard” to justify imposing such a condition. But nothing in

Cervantes suggests that a minimum criminal history is required to justify the

search condition, id. at 1184, and we have affirmed a similar condition even when


      2
        We do not reach Nuss’s cumulative error argument because the district
court did not commit multiple errors. United States v. Lindsay, 931 F.3d 852, 869
(9th Cir. 2019).

                                         5
a defendant had no prior convictions, see United States v. Betts, 511 F.3d 872, 876

(9th Cir. 2007). Considering the nature of Nuss’s crimes and her significant

criminal history involving drugs, the district court did not plainly err in imposing

this condition.

      3.     Finally, Nuss argues that the district court’s written judgment differed

from its orally imposed sentence in two respects. First, Nuss argues that the

district court orally imposed a supervised release condition forbidding her “from

consuming any alcohol or alcoholic beverages . . . while she’s on supervised

release,” but stated in its written judgment, “You must not use or possess alcohol

or alcoholic beverages” (emphasis added). The government concedes the two

conditions differ.

      Second, Nuss argues that the district court imposed materially different

versions of a supervised release condition requiring disclosure of financial

information. At the sentencing hearing, the district court stated that it would

“order [Nuss] to provide the probation department with any financial information

that is requested and to sign, if appropriate, authorizations for release of financial

information.” The written judgment, in contrast, reads: “You must provide the

probation officer with access to any requested financial information and authorize

the release of any financial information. The probation office may share financial

information with the U.S. Attorney’s Office [USAO]” (emphasis added).


                                           6
      The government argues that the additional provision in the written judgment

does not add to Nuss’s obligations; it simply notifies her that the probation office

may share information with the USAO. We disagree. Although there may be little

functional difference between the probation office unilaterally sharing information

with the USAO and the probation office sharing that information after requiring

Nuss to authorize it to do so, the oral sentence described a different procedure—

arguably one more favorable to Nuss’s privacy and notice interests—than the

written judgment did.3

      “[W]hen an oral sentence is unambiguous, it controls over a written sentence

that differs from it.” United States v. Napier, 463 F.3d 1040, 1042 (9th Cir. 2006).

Because the oral sentence differed materially from the written judgment regarding

both the alcohol prohibition and the financial disclosure requirement, we remand

for the district court to revise the written judgment in both respects.

AFFIRMED IN PART AND REMANDED IN PART.




      3
        It is unclear whether the district court somehow limited Nuss’s obligation
to authorize information-sharing by authorizing the probation office to require her
signature only “if appropriate.” But the parties do not address this issue, and we
need not reach it.

                                           7